Judge WEBB
dissenting.
I dissent from the majority in its conclusion that the error in sustaining objections to certain questions propounded to the defendant was not prejudicial. The defendant was relying principally on self-defense. It went to the heart of his case for him to testify that he shot Mr. Harris because he was afraid of him and knew Mr. Harris was going to hurt him. By excluding this testimony, I believe the Court committed prejudicial error. The majority concludes that since the record shows the defendant answered in spite of the objection that no prejudicial error occurred. I do not believe we can assume the jury ignored the action of the judge in sustaining the objections. I also take note of the fact that although from reading the record it would appear the answers, objections and rulings came in an orderly sequence, it could well have been that all were simultaneous so that with three people talking at once the jury never heard the answers.